Per Curiam.  The motion of the American Medical Association to join in the amici curiae brief of the American College of Obstetricians and Gynecologists, The American Medical Women’s Association, The American Public Health Association, The Association for Vital Records and Health Statistics, The Committee on Privacy and Confidentiality of the American Statistical Association, and the Society of General Internal Medicine is granted. The American Medical Association’s joinder is in name only and will not expand the issues and authority adduced beyond that set forth in the amici curiae brief filed on January 17, 1995. Holt, C.J., and Newbern, J., not participating.